Citation Nr: 1617870	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-22 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for sarcoidosis prior to December 21, 2012, and in excess of 30 percent thereafter.

2.  Entitlement to a separate compensable evaluation for orthopedic manifestations of sarcoidosis (claimed as joint pains).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1976 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's sarcoidosis evaluation to 10 percent disabling, effective November 5, 2008-the date he filed his claim for increased evaluation.  The Veteran timely appealed that assigned evaluation.  

In his June 2010 substantive appeal, VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge; however, the Veteran withdrew that request for a hearing in a September 2014 correspondence.  This case was last before the Board in March 2015, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

The issue of a separate compensable evaluation for orthopedic manifestations of sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's pulmonary functions tests did not have FEV1 or FEV1/FVC values less than 56 percent predicted, and DLCO (SB) values and an exercise test were not obtained.  

2.  The Veteran did not have cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, cardiac involvement with chronic congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or require outpatient oxygen therapy, at any time during the appeal period.


CONCLUSION OF LAW

The criteria for establishing a 30 percent evaluation, but no higher, for sarcoidosis, beginning November 5, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in December 2008 and December 2012.  As discussed below, the examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran was initially service connected for sarcoidosis in a December 2000 rating decision; he was assigned a noncompensable evaluation for that disability effective November 1, 1997-the date following his discharge from service.  That decision is final as he did not submit a notice of disagreement or additional evidence regarding his sarcoidosis within one year of that decision.  

The Veteran filed his claim for increased evaluation of his sarcoidosis on November 5, 2008.  In an August 2009 rating decision, the AOJ awarded the Veteran a 10 percent evaluation for his sarcoidosis, effective November 5, 2008; a later May 2013 rating decision increased the Veteran's evaluation to 30 percent disabling, effective December 21, 2012-the date of his most recent VA examination.  Those disability evaluations have been assigned under Diagnostic Code 6846-6600.  

The Veteran's sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846 as an active disease or as residuals of chronic bronchitis under Diagnostic Code 6600.  Extra-pulmonary involvement is rated under the specific body system involved.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated as noncompensable.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated as 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated as 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2015).  

Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1 or FEV1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated as 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated as 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated as 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated as 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).

Turning to the evidence of record, the Veteran's filed his claim for increased evaluation on November 5, 2008; in that statement, the Veteran reported that since he was diagnosed with sarcoidosis in 1993 he has not been able to run as far or do his training to a certain level without throwing up or having excess mucus coming out of his lungs.

In October 2007, the Veteran was seen for his sarcoidosis; he was assessed as stable at that time, although he was referred for a CT scan for "presence of mediastinal nodes due to sarcoidosis."  An October 2007 CT of the Veteran's thorax (associated with a February 2009 primary care treatment record) demonstrated linear scarring worse in the upper lobes with upper lobe bronchiectatic changes and right apical honeycombing.  No pathologically enlarged lymph nodes were present.  

In April 2008, the Veteran was noted has having a history of pulmonary sarcoid; his PFT results from September 1993 were noted, and the Veteran's respiratory system was shown to be "clear to auscultation bilaterally, anteriorly even and unlabored."  

The Veteran underwent a VA respiratory examination in December 2008.  During the examination, the Veteran reported having hemoptysis, a cough with purulent sputum and body aches.  He did not experience a loss of appetite, daily cough with blood-tinged sputum, orthopnea, and shortness of breath.  He reported that he sometimes coughs up blood in the morning with associated congestion.  He denied any asthma attacks.  He did not contract infection easily due to his respiratory condition; nor did he experience respiratory failure requiring assistance from a machine or the usage of outpatient oxygen therapy.  He was not receiving any treatment for his condition.  He finally reported that he may throw up sputum when running, and that he did "not want[] to get out of bed due to joint pains [and] fatigue."

On examination the Veteran's lungs had symmetric breath sounds without any rhonchi or rales.  His expiratory phase was within normal limits.  He performed a PFT at that time, with the results as follows:



Pre-Bronchodilator
Post-Bronchodilator

Predicted Values
Measured Value
% Predicted
Measured Value
% Predicted
FVC
4.43
3.64
82%
3.40
77%
FEV1
3.50
2.15
62%
1.47
42%
FEV1/FVC
N/A
59.2
N/A
43.3
N/A

The examiner noted that the Veteran's effort was poor during the PFT, and that the PFT showed "borderline obstruction."  The examiner also noted that there was "no discrepancy between the PFT findings and the clinical examination.  A DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the" Veteran.  The chest x-ray obtained at that time showed borderline inspiratory effort, degenerative changes appropriate for age, and mild scoliosis.  The examiner diagnosed the Veteran with sarcoidosis.  The Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examiner also concluded that there was no impact on the Veteran's usual occupation as a computer assistant, and the Veteran's daily activity was not limited, although "when he does exercise, it is limited by fatigue and shortness of breath.  He has to stop after [half a] mile of running."  

In a May 2009 addendum, the December 2008 examiner clarified that the Veteran's "poor effort [during his PFT] was due to fatigue."

In a February 2009 VA primary care treatment record, the VA doctor again noted the September 1993 PFT results, as well as the above noted October 2007 CT of the Veteran's thorax.  The Veteran reported participating in karate 3 times a week and running twice a week; he denied having cardiac pain, dyspnea, and unintentional weight loss, or any temperature.  A PFT was ordered at that time.  

A February 2009 chest x-ray noted an "ill-defined nodular density [of the] right upper lobe and questionable spiculated density in the right middle lobe."  The radiologist noted that a chest CT scan may be helpful for further evaluation.  A March 2009 CT of the Veteran's thorax showed areas of interstitial fibrosis and scarring in the bilateral upper lobes that were unchanged since his October 2007 CT scan.  

On March 19, 2009, the Veteran underwent a PFT which revealed the following results:



Pre-Bronchodilator
Post-Bronchodilator

Predicted Values
Measured Value
% Predicted
Measured Value
% Predicted
FVC
4.47
4.05
91%
-
-
FEV1
3.55
*2.86
*81%
-
-
FEV1/FVC
N/A
71
N/A
-
-

There were no post-bronchodilator test results obtained at that time, nor were there any DLCO (SB) values provided.  The examiner did not provide any explanation why a post-bronchodilator test could not be performed.  The examiner noted "mild obstructive ventilatory defect."

In an April 2009 VA primary care treatment record, the VA doctor noted the result from the March 2009 PFT, as well as the February chest x-ray and March 2009 CT of his thorax.  The Veteran reported that he was "doing well[, and was] taking medications as prescribed without any difficulty."  He continued to report karate and running exercise as above; he again denied any cardiac chest pain, dyspnea, or unintentional weight gain.  On examination, the Veteran's respiratory systems was "clear to auscultation bilaterally, anteriorly even and unlabored."  The Veteran was prescribed Combivent (an albuterol/ipratropium inhaler) at that time, with one puff every 4 hours as necessary.  An April 2010 VA treatment record documented similar findings as the April 2009 record.

The Veteran reiterated that he had joint pain and trouble breathing, particularly after and/or during running, in his September 2009 notice of disagreement and June 2010 substantive appeal, VA Form 9.  He stated that he was given an inhaler because his breathing capacity is not what it should be.  He further noted in his substantive appeal that he did not seek treatment every single time he got sick, and that his treatment records would not show every instance of joint pain, coughing, fluid in his chest, or throwing up when he exerts himself.  

The Veteran's mother stated in a June 2010 letter that the Veteran has been sick since returning from the Gulf; she stated that some days he is weak, and that he receives treatment from VA.  

The Veteran underwent another VA respiratory examination for his sarcoidosis on December 21, 2012.  The examiner noted that the Veteran was diagnosed with sarcoidosis since 1991.  The examiner further noted that the Veteran required a chronic low dose (maintenance) course of corticosteroids to treat his sarcoidosis.  He also required intermittent inhalational bronchodilator therapy.  The Veteran did not require the use of oral bronchodilators, antibiotics or outpatient oxygen therapy.  On examination, the Veteran did not have a history of asthmatic attacks, physician's visits for required care of exacerbations, or any episodes of respiratory failure.  The examiner noted that the Veteran's sarcoidosis had pulmonary involvement and joint pains; he was stage 1, with bihilar lymphadenopathy.  The Veteran's sarcoidosis did not have any ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  The examiner did not find any signs or symptoms of a bacterial infection of the lung or chronic lung abscess on examination, or any benign or malignant neoplasms or metastases (tumors).  Nor did the examiner find any cardiopulmonary complications, such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension on examination.  

Diagnostic testing of the Veteran's sarcoidosis at that time included a chest x-ray, which the examiner noted was a normal chest with incidental finding of mild thoracic scoliosis with degenerative arthritis.; the x-ray noted that his heart and pulmonary vasculature are thought to be stable and within normal limits.  There was a mild uncoiling of the aorta and his lungs showed some "stable chronic interstitial changes with linear scarring in the left perihilar region."  There was no active infiltrate, effusion, or developing nodule found.  

A PFT was also performed at that time, and the examiner reported the following pre-bronchodilator findings: an FVC 1.90 percent predicted; an FEV1 1.08 percent predicted; and, an FEV1/FVC 56.8 percent predicted, and the following post-bronchodilator findings: an FVC 0.66 percent predicted; an FEV1 1.42 percent predicted; and, an FEV1/FVC 46.1 percent predicted.  The Board, however, reviewed the actual printout of the PFT results which revealed the following results:



Pre-Bronchodilator
Post-Bronchodilator

Predicted Values
Measured Value
% Predicted
Measured Value
% Predicted
FVC
3.06
1.90
62%
1.42
47%
FEV1
2.52
1.08
43%
0.66
26%
FEV1/FVC
N/A
56.8%
N/A
46.1%
N/A

The Board notes a discrepancy between the printout results of the PFT and that which the December 2012 examiner noted in his report.  The printout of the results shows that the values 1.90 and 1.08 were in liters (L), for FVC and FEV1, not a percentage of a predicted value as recorded by the examiner.  It is clear from the printout what the predicted and measure values were and the percentage is then an elementary calculation.  Insofar as the examiner noted the FVC, FEV1 and FEV1/FVC values in the report, the Board finds that the examiner inaccurately transcribed those numbers into the examination report.  Thus, the Board finds that the printout of the PFT results is a more accurate reflection of the Veteran's PFT results in December 2012 than the December 2012 examiner's transcription of those results into the examination report.  As this was nothing more than a clerical error in including the numbers in the report, no additional corrective action is necessary.  

Accordingly, the Board finds that the Veteran's relevant pre-bronchodilator results from his December 2012 PFT are: FEV-1 is 43 percent predicted and FEV1/FVC is 56.8 percent; the relevant post-bronchodilator results are: FEV-1 is 26 percent predicted and FEV1/FVC is 46.1 percent.  

DLCO (SB) values were not obtained during the December 2012 PFT; the examiner noted that DLCO was not provided because it was "not indicated for Veteran's condition."  The examiner additionally noted that the Veteran's FEV1/FVC results most accurately reflect his current pulmonary function from the PFT results.  The examiner noted that no exercise capacity testing has been performed and that the Veteran did not have multiple respiratory conditions.  The examiner noted that the Veteran's sarcoidosis did not impact his ability to work.  The examiner further noted that staging was not appropriate based on the x-ray findings and that his x-ray findings did not meet the stages which was most likely the case because "it is stable."

The Board has reviewed the Veteran's VA treatment records through June 2015 that have been associated with the claims file.  Those records demonstrate continued treatment for his sarcoidosis with substantially similar findings as those noted in the VA treatment records above.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, should be assigned beginning November 5, 2008.  The evidence demonstrates that the Veteran's December 2008 PFT and December 2012 PFT both document pre-bronchodilator FEV1/FVC values between 56 and 70 percent of predicted, being 59.2 percent and 56.8 percent, respectively.  Likewise, the FEV1 value from the December 2008 PFT was 62 percent of predicted.  All of those results approximate the 30 percent evaluation under Diagnostic Code 6600, but no higher.  

The Board acknowledges that the FEV1 value in the December 2012 PFT was 43 percent predicted, which would approximate a 60 percent evaluation under Diagnostic Code 6600.  However, the December 2012 examiner indicated that the FEV1/FVC value was the more accurate representation of the Veteran's pulmonary condition during that PFT; the Board has therefore decided to use the FEV1/FVC value rather than the FEV1 value to evaluate the Veteran's breathing capacity in December 2012.  Consequently, the results from the December 2008 and December 2012 PFTs approximate to a 30 percent evaluation under Diagnostic Code 6600, but no higher.

The post-bronchodilator values obtained in both of those PFT's were worse than the pre-bronchodilator tests, and therefore, the Board has used the pre-bronchodilator testing results.  See 38 C.F.R. § 4.96(d)(5).  

A March 2009 PFT is also of record; however, that PFT is not valid for rating purposes as a post-bronchodilator test was not performed at that time and the examiner did not provide a rationale for why a post-bronchodilator could not be performed.  See 38 C.F.R. § 4.96(d)(4).  Therefore, the Board has not used that PFT to evaluate the Veteran's respiratory disability in this case.  

A higher evaluation than currently assigned under Diagnostic Code 6600 is not warranted as the Veteran's FEV1 and FEV1/FVC values do not demonstrate lower than 56 percent predicted throughout the appeal period.  An evaluation based on DLCO (SB) cannot be applicable in this case, as each of the PFT administrators determined that test was not appropriate for the Veteran's respiratory condition and results for that test were not obtained.  Finally, there is no evidence regarding maximum exercise associated with the claims file, see 38 C.F.R. § 4.96(d)(1)(i) (if an exercise test is not of record, rate using alternative means); nor is there evidence that the Veteran has cor pulmonale, acute respiratory failure, right ventricular hypertrophy, or pulmonary hypertension throughout the appeal period.  

Therefore, a higher evaluation than 30 percent cannot be awarded in this case under Diagnostic Code 6600.  

Turning to Diagnostic Code 6846, the Board also finds that a higher evaluation than 30 percent cannot be awarded in this case.  Specifically, the most recent VA examiner noted that the Veteran required only low dose (maintenance) or intermittent corticosteroids for his sarcoidosis.  That examiner specifically did not find that the Veteran needed high dose (therapeutic) corticosteroids for control.  Such low dose or intermittent corticosteroid use for his sarcoidosis is consistent with a 30 percent evaluation under Diagnostic Code 6846, but not a higher evaluation.

Additionally, as noted above, the Veteran does not have cor pulmonale.  Also, he is not shown to have any cardiac involvement of his sarcoidosis, and, significantly, there is no evidence of any chronic congestive heart failure throughout the appeal period.  Finally, the Veteran's respiratory disability has not been found to be progressive by any examiner throughout the appeal period.  The Veteran's VA treatment records additionally demonstrate that he did not have any fever.  Nor is there any evidence of night sweats or weight loss despite treatment in the record.  

Therefore, an evaluation higher than 30 percent cannot be assigned under Diagnostic Code 6846.  

Accordingly, the Veteran's sarcoidosis commensurates to a 30 percent evaluation, but no higher, at any time during the appeal period.  See 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846.

The Board has reviewed this case with the provisions of 38 C.F.R. § 3.400(o) in mind; specifically, the Board has contemplated whether there was a factually ascertainable increase in the Veteran's sarcoidosis up to one year prior to November 5, 2008.  See 38 C.F.R. § 3.400(o) (2015).  

However, the evidence, notably the October 2007 and April 2008 VA treatment records, does not demonstrate any factually ascertainable increase in symptomatology such that a compensable evaluation could be assigned prior to November 5, 2008 in this case.  Specifically, there is no PFT evidence demonstrating a factually ascertainable increase had occurred prior to November 5, 2008 on which a compensable evaluation can be found; likewise, there is no evidence prior to December 2012 that the Veteran's sarcoidosis required chronic low dose or intermittent use of corticosteroids for his sarcoidosis.  Accordingly, the date of claim is the earliest possible date on which the Board can award a 30 percent evaluation for the Veteran's sarcoidosis in this case.  See Id.

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the schedular evaluation is adequate.  The rating criteria contemplate the Veteran's pulmonary symptomatology and treatment necessary for his sarcoidosis as well as his breathing and exercise capacity.  The Veteran has complained of shortness of breath and fatigue, particularly while running, as a result of his service-connected sarcoidosis.  The Veteran's December 2008 PFT specifically was completed while the Veteran was in a fatigued state due to his sarcoidosis.  Thus, the schedular evaluation for the Veteran's sarcoidosis is adequate; evaluations in excess of that assigned are provided for certain manifestations of the service-connected sarcoidosis, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to his sarcoidosis, the Veteran has degenerative arthritis of the bilateral hips, recurrent hematuria, bilateral knee disabilities, right middle finger degenerative joint disease, status post old right proximal hamstring lesion, residual scarring status post removal of pilonidal cyst, a perforated tympanic membrane of the left ear, and right foot eczema.  Review of the record does not show that he is not properly compensated for those disabilities.  Nor does the evidence show that those disabilities have a collective effect of acting together with his sarcoidosis that makes his respiratory disability picture an unusual or exceptional one.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his sarcoidosis, but rather he is shown to be employed as a computer assistant without any restrictions on his employment due to his sarcoidosis; moreover, the Veteran has never asserted any effect or inability to work as a result of his sarcoidosis throughout the appeal period.  Since there is not any evidence of record that the Veteran's sarcoidosis causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.


ORDER

A 30 percent evaluation, but no more, beginning November 5, 2008, for sarcoidosis is granted.


REMAND

Throughout the Veteran's statements, the Veteran has indicated that he has had joint pains that are constant as a result of his sarcoidosis.  The Veteran's VA treatment records demonstrate a past medical history of arthritis secondary to sarcoid and polyarthralgia secondary to sarcoid.  The Veteran's most recent VA examination also demonstrates that his joint pain was noted as being part of his sarcoidosis, although no further findings or conclusions were provided related to those claimed symptoms.  

Service connection for degenerative joint disease of the right middle finger was granted in the December 2000 rating decision that granted service connection for sarcoidosis, with a factual finding of polyarthralgia probably secondary to sarcoidosis.  In that rating decision, the AOJ also granted service connection for degenerative joint disease of the hips based, in part, on medical evidence that the Veteran's hip pain was probably associated with sarcoidosis.  

In light of Diagnostic Code 6846's provision that all "extra-pulmonary" manifestations of the Veteran's sarcoidosis be rated separately under the applicable rating criteria, the Board finds that a remand is necessary in order for the Veteran to be properly examined and evaluated by the AOJ in the first instance regarding any joint pain or other orthopedic symptomatology that may be related to his sarcoidosis.  Accordingly, the claim for a separate compensable evaluation for orthopedic manifestations of the Veteran's sarcoidosis is remanded at this time.  

On remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Augusta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

2.  The AOJ must properly develop the separate compensable evaluation for claimed orthopedic manifestations of sarcoidosis, to include obtaining a proper and adequate VA examination of the Veteran's orthopedic symptomatology, claimed as joint pains, which addresses the nature and severity of the joint pains, and that indicate whether such are symptoms of the Veteran's sarcoidosis or not.  The AOJ should additionally complete any other appropriate development as necessary.  

3.  Following any additional indicated development, the AOJ must review the claims file and readjudicate the Veteran's claim for a separate compensable or higher evaluation for orthopedic manifestations of his sarcoidosis.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


